


110 HR 1060 IH: To amend the Internal Revenue Code of 1986 to provide a

U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1060
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit for professional school personnel in prekindergarten, kindergarten,
		  and grades 1 through 12.
	
	
		1.Short titleThis Act may be cited as the
			 Professional Educators Tax Relief Act of 2007.
		2.Tax credit for
			 professional school personnel in prekindergarten through grade 12
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E. Professional
				school personnel in prekindergarten through grade 12
						(a)Allowance of
				creditIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to $3,000.
						(b)Eligible
				individualFor purposes of this section—
							(1)In
				generalThe term eligible individual means any
				individual—
								(A)who is employed in
				a position which involves regular contact with students in a school, and
								(B)whose position
				involves the formulation or implementation of the educational program for such
				school.
								(2)SchoolThe term school means any
				school which provides prekindergarten education, elementary education, or
				secondary education, as determined under State law.
							(c)Cost-of-living
				adjustment
							(1)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2007, the $3,000 amount contained in subsection (a) shall be
				increased by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
								(2)RoundingIf
				any increase determined under paragraph (1) is not a multiple of $10, such
				increase shall be increased to the next highest multiple of $10. In the case of
				a married individual (as determined under section 7703) filing a separate
				return, the preceding sentence shall be applied by substituting
				$5 for $10 each place it
				appears.
							.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Professional school personnel in
				grades
				K–12.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
